Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting the possession of a weapon. Substantial evidence was presented at petitioner’s disciplinary hearing in the form of an inmate misbehavior report written by the correction officer whose search of petitioner had divulged a razor secreted in the collar area of his sweatshirt. This report was “sufficiently relevant and probative” to support the Hearing Officer’s finding of guilt (Matter of Perez v Wilmot, 67 NY2d 615, 616-617; see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s contention that the correction officer “planted” the razor on him in retaliation for petitioner’s stated intention to file a grievance against him merely presented an issue of credibility for the Hearing Officer to resolve (see, Matter of Patterson v Senkowski, 204 AD2d 831, 833). Petitioner’s remaining contentions have been examined and found to be without merit.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.